UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-33231 COROWARE, INC. (EXACT NAME OF THE COMPANY AS SPECIFIED IN ITS CHARTER) Delaware 95-4868120 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 601 108 th Avenue NE, Suite 1900 Bellevue, WA98004 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (800) 641-2676 (ISSUER REGISTRANT TELEPHONE NUMBER) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer o (Do not check if a smaller reporting company Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of October 19, 2015 there were8,414,278,152 shares of the issuer's $0.0001 par value common stock outstanding. -1- COROWARE, INC. March 31, 2-Q TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets at March 31, 2015 (Unaudited) and December 31, 2014 3 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 4 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 5 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 -2- PART I – FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS COROWARE, INC. CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory, net Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Other assets, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued expenses- related parties Obligations collateralized by receivables Notes payable Notes payable-related parties Derivative liability Convertible debt, net of discount Total Current Liabilities LONG-TERM LIABILITIES Small business administration loan Total Long-Term Liabilities Total Liabilities Commitments and contingencies STOCKHOLDERS' DEFICIT Redeemable preferred stock, Series A, $.001 par value, 125,000 shares auhorized, 0 shares issued and outstanding - - Redeemable preferred stock, Series B, $0.001 par value, 525,000 shares auhorized, 159,666 shares issued and outstanding Redeemable preferred stock, Series C, $.001 par value, 500,000 shares authorized, 100,000 shares issued and outstanding Redeemable preferred stock, Series D, $0.001 par value, 500,000 shares authorized, 100,000 shares issued and outstanding Redeemable preferred stock, Series E, $0.001 par value, 1,000,000 shares authorized, 798,084 shares issued and outstanding Redeemable preferred stock, Series F, $0.001 par value, 500,000 shares authorized, 190,000 shares issued and outstanding Redeemable preferred stock, Series G, $0.001 par value, 500,000 shares authorized, 25,000 shares issued and outstanding 25 25 Common stock, 13,000,000,000 share authorized at $0.001 par value, 8,414,278,152 shares issued and outstanding Additional paid-in capital Non controlling interest Treasury Stock ) ) Accumulated deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ ) ) The accompanying notes are an integral part of these consolidated financial statements. -3- COROWARE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, REVENUES $ $ COST OF SALES GROSS PROFIT OPERATNG EXPENSES General and administrative Sales and marketing Research and Development Depreciation and amortization Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Derivative expense ) ) Interest expense ) ) Gain (loss) on extinguishment of debt ) TOTAL OTHER INCOME (EXPENSE) ) ) LOSS BEFORE NON CONTROLLING INTEREST ) ) Net income attributable to non controlling interest - LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - - LOSS FROM CONTINUING OPERATIONS ) ) NET LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING -BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. -4- COROWARE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, OPERATING ACTIVITIES Net loss $ ) $ ) Net income attributable to non controlling interest - Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Debt issuance cost - Loss on derivative valuation Amortization of debt discount Preferred Stock issued for services and compensation - Loss on extinguishment of debt - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory Accounts payable and accrued expenses Net Cash Provided by (Used in) Operating Activities ) INVESTING ACTIVITIES Purchase of property and equipment ) - Net Cash Used in Investing Activities ) - FINANCING ACTIVITIES Net proceeds from obligations collateralized by receivables ) Proceeds from related party loans - Payments on related party loans ) Proceeds from convertible debt financings Proceeds from notes payable - Payments on notes payable ) ) Net Cash Provided by Financing Activities NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD ) CASH AT END OF PERIOD $ $ The accompanying notes are an integral part of these consolidated financial statements. -5- COROWARE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) For the Three Months Ended March 31, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ - $ - Income taxes - - NON CASH FINANCING ACTIVITIES: Debt discount on convertible notes $ $ ) Common stock issued upon conversion of debt $ - $ Conversion of Preferred E stock in to common stock $ - $ Convertible notes issued in settlement of liabilities $ $ - The accompanying notes are an integral part of these consolidated financial statements. -6- COROWARE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of CoroWare, Inc. (“CoroWare” or “the Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s annual report filed with the SEC on Form 10-K for the year ended December 31, 2014.The consolidated financial statements include the accounts of the Company and its wholly-owned operating subsidiary, CoroWare Technologies, Inc.Also included in the consolidated statements are the Company’s inactive wholly-owned subsidiaries, Innova Robotics, Inc., Robotic Workspace Technologies, Inc., and Robotics Software Service, Inc. (herein referred to as the “Subsidiaries”).The Company also consolidates its 51% interest in Aricon, LLC. All significant inter-company balances and transactions have been eliminated in the consolidated financial statements. In the opinion of management, all adjustments consisting of normal recurring adjustments necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for the most recent fiscal year ended December 31, 2014 as reported in Form 10-K have been omitted. NOTE 2 – CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at March 31, 2015, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s June 30, 2014 audited financial statements. The results of operations for the periods ended March 31, 2015 and March 31, 2014 are not necessarily indicative of the operating results for the full years. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Recent Accounting Pronouncements Management does not expect the impact of any other recently issued accounting pronouncements to have a material impact on its financial condition or results of operations. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and reported amounts of revenue and expenses during the reporting periods. Significant estimates are made in relation to the allowance for doubtful accounts and fair value of certain financial instruments. Reclassifications Certain immaterial items have been reclassified in prior periods presented to conform to current year presentation. Revenue Recognition The Company derives its software system integration services revenue from short-duration, time and material contracts. Generally, such contracts provide for an hourly-rate and a stipulated maximum fee. Revenue is recorded only on executed arrangements as time is incurred on the project and as materials, which are insignificant to the total contract value, are expended. Revenue is not recognized in cases where customer acceptance of the work product is necessary, unless sufficient work has been performed to ascertain that the performance specifications are being met and the customer acknowledges that such performance specifications are being met. The Company periodically review contractual performance and estimate future performance requirements. Losses on contracts are recorded when estimable. No contractual losses were identified during the periods presented. The Companyrecognizes revenue for its software and software professional services when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable and collectability is probable. Product sales are recognized by us generally at the time product is shipped. Shipping and handling costs are included in cost of goods sold. -7- The Company accounts for arrangements that contain multiple elements in accordance with FASB ASC 605-25, Revenue Recognition, Multiple Element Arrangements. When elements such as hardware, software and consulting services are contained in a single arrangement, or in related arrangements with the same customer, the Company allocates revenue to each element based on its relative fair value, provided that such element meets the criteria for treatment as a separate unit of accounting. The price charged when the element is sold separately generally determines fair value. In the absence of fair value for a delivered element, the Company allocates revenue first to the fair value of the underlying elements and allocate the residual revenue to the delivered elements. In the absence of fair value for an undelivered element, the arrangement is accounted for as a single unit of accounting, resulting in a delay of revenue recognition for the delivered elements until the undelivered elements are fulfilled. Basic and Diluted Loss per Share Basic loss per share is calculated by dividing the Company’s net loss applicable to shareholders by the weighted average number of shares outstanding during the period. Diluted loss per share is calculated by dividing the Company’s net loss available to shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is adjusted for any potentially dilutive debt or equity instruments. As of March 31, 2015 and December 31, 2014, there were 74,731,390,127 and 71,221,788,387 common stock equivalents outstanding, respectively, which were excluded from the calculation of diluted loss per unit as their effect would have been anti-dilutive. Accounts Receivable The Company’s accounts receivable are exposed to credit risk. During the normal course of business, the Company extends unsecured credit to its customers with normal and traditional trade terms. Typically credit terms require payments to be made by the thirtieth day following the sale. The Company regularly evaluates and monitors the creditworthiness of each customer. The Company provides an allowance for doubtful accounts based on our continuing evaluation of its customers’ credit risk and its overall collection history. The Company had an allowance balance of $2,000 at March 31, 2015 and December 31, 2014. Inventories Inventories, which are comprised solely of finished goods, are stated at the lower of cost (based on the first-in, first-out method) or market. The Company provides for estimated losses from obsolete or slow-moving inventories, and writes down the cost of inventory at the time such determinations are made. Reserves are estimated based upon inventory on hand, historical sales activity, industry trends, the business environment and the expected net realizable value. The net realizable value is determined based upon current awareness of market prices. Inventories consist of the following: March 31, 2015 December 31, 2014 Raw materials $ - $ - Work in process - - Finished goods Subtotal Less: Inventory reserve - - Inventory, net $ $ NOTE 4 – CONCENTRATION OF CREDIT RISK Sales to the Company’s single largest customer approximated 99% and 87% of total sales for the three month periods ended March 31, 2015 and March 31, 2014, respectively. This same customer had accounts receivable balances of 86% and 90% of total accounts receivable as of March 31, 2015 and December 31, 2014, respectively. NOTE 5 – PROPERTY AND EQUIPMENT Property and Equipment Property and equipment are recorded at cost. Expenditures for major renewals and improvements are capitalized while expenditures for minor replacements, maintenance and repairs are expensed as incurred. Depreciation is calculated using the straight-line method over the estimated useful lives of the assets. Upon retirement or disposal of assets, the accounts are relieved of cost and accumulated depreciation and the related gain or loss, if any, is reflected in loss on disposal of assets in the consolidated statement of income and comprehensive income. -8- Property and equipment consists of the following at March 31, 2015 and December 31, 2014: December 31, December 31, Computer equipment and software $ $ Furniture and fixtures Subtotal Less: accumulated depreciation ) ) Property and equipment, net $ $ NOTE 6 – FINANCIAL CONDITION AND GOING CONCERN The Company has a loss from operations for the three months ended March 31, 2015 of $1,314,691.Because of this loss, the current working capital deficit, and the projection of additional losses for the remainder of 2015, the Company will require additional working capital to develop its business operations. The Company intends to raise additional working capital through the use of public offerings and/or related party financings. There are no assurances that the Company will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through either private placements, public offerings, bank financing and/or related party financing necessary to support the Company's working capital requirements. To the extent that funds generated from operations, any private placements, public offerings, bank financing and/or related party financings are insufficient, the Company will have to raise additional working capital. No assurance can be given that additional financing will be available or, if available, will be on terms acceptable to the Company. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. -9- NOTE 7 – ACCOUNTS RECEIVABLE FACTORING On March 21, 2010, the Company established a $200,000 factoring line with an asset-based lender, CapeFirst Funding, LLC(“Capefirst”) that is secured by accounts receivable that the Lender may accept and purchase from the Company.The agreement calls for Capefirst to advance up to 80% of the net face amount of each assigned account or up to 50% of eligible assigned purchase orders.The agreement calls for a maximum facility amount of $200,000 with a purchase fee of 2% of the net face amount of each assigned account and a collection fee of 0.1% compounded daily.In the event of a dispute or in the event of fraud, misrepresentation, willful misconduct or negligence on the part of the Company, Capefirst may require the Company to immediately repurchase the assigned accounts at a purchase price that includes the amount of the assigned account plus the discount fee, interest and collection fee and may include a processing fee of 10%. The combined net balance due to Capefirst as of March 31, 2015 and December 31, 2014 was $63,338 and $84,274, respectively. Factor expense charged to operations for the three months ended March 31, 2015 and 2014 amounted to $14,450 and $5,189, respectively. The Company has adopted the FASB’s amended authoritative guidance which was issued in June 2009 and which became effective January 1, 2010 as it relates to distinguishing between transfers of financial assets that are sales from transfers that are secured borrowings.Under this new guidance as adopted by the Company effective January 1, 2010, the reporting of the sale of accounts receivable is treated as a secured borrowing rather than as a sale.As a result, affected accounts receivable are reported under Current Assets within the Company’s balance sheet as “Trade receivables” subject to reserves for doubtful accounts, returns and other allowances.Similarly, the net liability owing to Capefirst appears as “obligations collateralized by receivables” within the current liabilities section of the Company’s balance sheet.Net proceeds received from the sale of accounts receivable appear as cash provided or used by financing activities within the Company’s consolidated statements of cash flows. Early adoption of this amended guidance was not permitted.Under the authoritative guidance in effect prior to the amended guidance noted above, after a transfer of financial assets, an entity recognizes the financial and servicing assets it controls and liabilities it has incurred, derecognizes financial assets when control has been surrendered, and derecognizes liabilities when extinguished. NOTE 8 - CONVERTIBLE DEBT The following table reconciles the activity of the Company’s convertible notes payable for the three months ended March 31, 2015: Gross Convertible Notes Payable Discounts on Convertible Notes Payable Net Convertible Notes Payable Balance as of December 31, 2014 $ $ ) $ Additions from new convertible notes issued for cash ) Assignment of accrued interest and other debt to convertible notes - Conversion of principal on convertible notes to common stock - - Accretion of debt discount to interest expense - Balance as of March 31, 2015 $ $ ) $ On January 7, 2015 the Company entered into a $20,625 Convertible Note Agreement with LG Capital. The $20,525 is the gross amount of the note as $16,500 was received in cash due to an original issuance discount of $4,125 on the note which is being amortized to interest expense over the life of the note. The note calls for 12% interest through the maturity date of January 7, 2016, and is convertible into common shares of the Company any time after 180 days after execution at a conversion price of 45 percent of the lowest closing bid price of the stock for the 20 prior trading days, including the date of conversion. On March 12, 2015 the Company entered into two Convertible Note Agreements with Cariou totaling $188,356 ($94,178 each) for settlement of compensation owed as well as penalties and interest. The note is convertible into the Company’s common stock at a conversion rate of the average of the five day trading days prior the applicable conversion date. The note calls for 12% interest through the maturity date of September 12, 2015. Typically, these other notes payable were either purchased by one of several investors in the company who purchased notes from third parties or the accrued interest was converted into convertible notes. The notes had the embedded conversion features with fair values in excess of the face value and for those notes, the combined excess fair value, charged to interest expense, was $24,791. -10- The following table illustrates the carrying value of convertible debt: Lender Name March 31, 2015 December 31, 2014 AGS Capital Group, LLC $ $ Barclay Lyons, LLC Blackbridge Capital, LLC Burgess Burrington Cariou Collins, Thomas Dakota Capital IBC Funds Kellburgh, Ltd. LG Capital Funding, LLC Magna Group, LLC Panache Capital, LLC Premier IT Solutions Corp. Redwood Management, LLC Robert, Jared Tangiers Investment Group, LLC Westmount International Holdings YA Global Investments, LP Zoom Marketing Corporation Discount Less:Current portion of convertible debt Long term portion of convertible debt $ - $ - -11- NOTE 9 – RELATED PARTY TRANSACTIONS As of March 31, 2015 and December 31, 2014, the Company had notes due to related parties of $182,916 and $186,134, respectively. The Company is currently accruing interest on these loans at a rate of 18% per annum. Total accrued interest related to related party loans was $171,722 and $163,603 as of March 31, 2015 and December 31, 2014, respectively. Related party interest amounts are included in accrued expenses related party on the balance sheet. The March 31, 2015 and December 31, 2014 accrued expenses – related party balances also includes Board of Director fees payable in the amount $15,969. NOTE 10 – DERIVATIVE LIABILITY Effective July 31, 2009, the Company adopted ASC 815 which defines determining whether an instrument (or embedded feature) is solely indexed to an entity’s own stock. The conversion price of certain convertible notes and exercise price of certain warrants are variable and subject to the fair value of the Company’s units on the date of conversion or exercise. As a result, the Company has determined that the conversion and exercise features are not considered to be solely indexed to the Company’s own stock and is therefore not afforded equity treatment. In accordance with ASC 815, the Company has bifurcated the conversion and exercise features of the instruments to be recorded as a derivative liability. ASC 815 requires Company management to assess the fair market value of certain derivatives at each reporting period and recognize any change in the fair market value as items of other income or expense. The Company’s only asset or liability measured at fair value on a recurring basis is its derivative liability associated with convertible notes payable and warrants. Several of the convertible notes are in default, however, the terms of the agreements allow conversion of the debt during periods of default.In computing the derivative liability associated with the conversion, one of the inputs is maturity of the instruments which, in this case, is technically in the past.Accordingly, management has estimated a debt maturity date of December 31, 2017 for purposes of the derivative liability calculations. During the three months ended March 31, 2015the Company realized a derivative expense of $762,039. -12- COROWARE, INC. Notes to the Consolidated Financial Statements December 31, 2014 and 2013 NOTE 11 – DERIVATIVE LIABILITY (CONTINUED) At origination and subsequent revaluations, the Company valued the derivative liabilities using the Black-Scholes options pricing model under the following assumptions: March 31, December 31, Risk-free interest rate 0.05% – 0.89
